848 F.2d 189
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronnie L. CURTIS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
Nos. 87-6215, 87-6216.
United States Court of Appeals, Sixth Circuit.
May 19, 1988.

Before ENGEL, Chief Judge, and KEITH and RYAN, Circuit Judges.

ORDER

1
Before the court are two separate appeals filed by a pro se federal prisoner.  Because these appeals present similar issues, they have been consolidated for review.  In Case No. 87-6215, the petitioner appeals the district court's order dismissing for lack of jurisdiction his motion to compel the government to abide by its plea agreement.  In Case No. 87-6216, the petitioner appeals the district court's order denying his "motion for resentencing."    This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Both appeals stem from the petitioner's convictions (arson and mail fraud) which were based upon his plea of nolo contendere.    Upon review, we conclude that the district court properly disposed of these motions.  The petitioner's motion to compel was filed during the pendency of an appeal involving the same matters.  The district court, thus, lacked jurisdiction to entertain the motion.   See N.L.R.B. v. Cincinnati Bronze, Inc., 829 F.2d 585, 588 (6th Cir.1987).  The motion for resentencing was, likewise, properly denied.  Furthermore, to the extent such could be construed as a motion to vacate under 28 U.S.C. Sec. 2255, it is successive.   See Longberger v. Marshall, 808 F.2d 1169, 1173 (6th Cir.), cert. denied, 107 S.Ct. 2195 (1987).


3
Accordingly, the district court's orders dated June 24, 1987, and August 4, 1987, are hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.